      Case 1:17-cv-01789-DLC Document 594 Filed 02/09/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 SECURITIES AND EXCHANGE COMMISSION,    :
                                        :
                          Plaintiff,    :             17cv1789 (DLC)
                                        :
                -v-                     :                   ORDER
                                        :
 LEK SECURITIES CORPORATION, SAMUEL     :
 LEK, VALI MANAGEMENT PARTNERS dba      :
 AVALON FA LTD, NATHAN FAYYER, and      :
 SERGEY PUSTELNIK,                      :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X


DENISE COTE, District Judge:

     Following a jury verdict in favor of plaintiff Securities

and Exchange Commission (“SEC”), defendants Vail Management

Partners dba Avalon FA Ltd (“Avalon”), Nathan Fayyer (“Fayyer”),

and Sergey Pustelnik (“Pustelnik”) (collectively, the

“Defendants”) were ordered on March 20, 2020 to jointly and

severally disgorge $4,495,564, plus prejudgment interest in the

sum of $131,750 (the “March 20, 2020 Opinion”).         Each Defendant

was also assessed a civil penalty in the amount of $5 million

and permanently enjoined from violating Sections 9(a)(2) and

10(b) of the Exchange Act, Rule 10b-5 thereunder, and Section

17(a) of the Securities Act.      The March 20, 2020 Opinion further

stated that “[i]n the event that no order of disgorgement may be
      Case 1:17-cv-01789-DLC Document 594 Filed 02/09/21 Page 2 of 3



enforced, the civil penalty assessed against each Defendant

shall be increased to $7.5 million.”

     The Defendants appealed to the United States Court of

Appeals for the Second Circuit.         During the pendency of their

appeal, the United States Supreme Court decided Liu v.

Securities and Exchange Commission, 140 S. Ct. 1936 (2020),

which imposed certain limitations on district courts’ ability to

order disgorgement in SEC enforcement actions.         On November 20,

2020, the Second Circuit remanded the case to allow this Court

to consider “whether its judgment in this case is consistent”

with the Supreme Court’s decision in Liu.         SEC v. Vali

Management Partners, DBA Avalon FA LTD, et al., No. 20-1854 (2d

Cir. Nov. 20, 2020).    Following the Second Circuit’s remand, the

parties were ordered to file memoranda addressing the impact of

Liu on the judgment described in the March 20, 2020 Opinion.

The briefing became fully submitted on January 29, 2021.

     The SEC concedes that the disgorgement remedy described in

the March 20, 2020 Opinion is no longer enforceable following

Liu, and requests that the $7.5 million civil penalty described

in the March 20, 2020 Opinion be imposed against each Defendant

as an alternative to the now-unenforceable disgorgement order.

Defendants object to this proposed remedy, but their objections

have either been considered and rejected in the March 20, 2020



                                    2
         Case 1:17-cv-01789-DLC Document 594 Filed 02/09/21 Page 3 of 3



Opinion or are otherwise unpersuasive.          Accordingly, it is

hereby

     ORDERED that Avalon, Fayyer, and Pustelnik shall each pay a

civil penalty of $7.5 million.

     IT IS FURTHER ORDERED that each defendant be permanently

enjoined from violating Sections 9(a)(2) and 10(b) of the

Exchange Act, Rule 10b-5 thereunder, and Section 17(a) of the

Securities Act.


Dated:       New York, New York
             February 9, 2021


                                            ____________________________
                                                     DENISE COTE
                                            United States District Judge




                                       3
